 



 

Flexion Therapeutics

10 Mall Road, Suite 301, Burlington MA  01803

www.flexiontherapeutics.com

info@flexiontherapeutics.com

781.305.7777

 

 

 

 

 

 

[g201708082021106032512.jpg]



 

 

February 15, 2017

 

By Overnight Mail

Yamo M. Deniz, MD

 

 

Dear Yamo:

 

We are thrilled to present you with this offer of employment!  This letter
agreement (the “Agreement”), along with the enclosed agreements discussed in
more detail below, set forth the proposed terms of your employment with Flexion
Therapeutics, Inc. (the “Company”), in the full-time position of Chief Medical
Officer, reporting to Michael Clayman, Chief Executive Officer.  Please note,
however, that your official appointment as the Company’s CMO is subject to
formal approval by the Company’s Board of Directors (the “Board”), which is
expected to vote on this matter on or about March 15, 2017.  

Subject to the Board vote described above, this Agreement will become effective
upon your execution below, and your agreed upon start date will be April 3,
2017.  

Initial Compensation: Your initial compensation package includes the following:

 

•

Base Salary:  An initial base salary at the rate of $17,916.67 on a semi-monthly
basis (which equates to $430,000 on an annualized basis), less payroll
deductions and all required withholdings, payable in accordance with the
Company’s standard payroll practices as may be modified from time to time (the
“Base Salary”).  The Company will typically review the Base Salary in connection
with its general performance review cycle, which, at present, occurs once per
year;

 

 

•

Target Bonus:  A discretionary target performance bonus of 40% of the Base
Salary (the “Bonus), calculated annually, subject to approval by the Board of
Directors of the Company (the “Board”).  The amount of the Bonus shall be based
upon Company performance, individual performance and, if applicable, achievement
of specific objectives, each as determined by the Company in its sole
discretion.  You must be employed in good standing at the time that bonuses are
paid out to be eligible for the Bonus for a particular year.  Bonuses are paid
on or before March 15 of the calendar year following the applicable “bonus”
year; and

 

 

•

Sign On Bonus and Retention Bonuses:  The Company will provide you with these

 



FLEXION THERAPEUTICS INC • 10 MALL ROAD • SUITE 301 • BURLINGTON • MA • 01803 •
(781) 305 • 7777

 

 



--------------------------------------------------------------------------------

 



 

Flexion Therapeutics

10 Mall Road, Suite 301, Burlington MA  01803

www.flexiontherapeutics.com

info@flexiontherapeutics.com

781.305.7777

 

 

 

 

 

 

[g201708082021106032512.jpg]



 

additional payments, subject to the terms herein:

 

 

(i)

A sign-on bonus of $75,000, to be paid to you with your first paycheck in April
2017;

 

 

(ii)

A retention bonus of $75,000, to be paid to you on or about April 3, 2018; and

 

 

(iii)

A retention bonus of $50,000, to be paid to you on or about April 3, 2019.

 

These three additional payments are referred to as the “Additional Bonuses”.  To
be eligible for the Additional Bonuses, you must be employed in good standing as
the CMO on the specified payment date and be in full compliance with your
Proprietary Information Agreement (as defined herein).  Further, if your
employment is terminated for any reason prior to the specified payment date, you
shall receive no further Additional Bonuses.  And, if your employment is
terminated by the Company for “Cause” or by you without “Good Reason” (each term
as defined herein) within 24 months of your receipt of any Additional Bonuses,
you agree to immediately repay the Additional Bonus(es) in full (the net
after-tax amount) to the Company.  By way of example, if you terminate your
employment without Good Reason on May 1, 2018, then (A) you would be required to
promptly repay the $75,000 sign-on bonus and $75,000 retention bonus, and (B)
you would not be eligible to receive the second retention bonus of $50,000.

 

•

Equity:  Subject to Board approval, you will be granted an option (the “Option”)
under the Company’s 2013 Equity Incentive Plan (the “Plan”), to purchase 150,000
shares of common stock of the Company at an exercise price per share equal to
the fair market value per share of the Company's common stock on the date of
grant.  The Option will vest as to 25% of the shares of common stock underlying
such Option on the one year anniversary of your start date and as to 1/48th of
the shares of common stock underlying such Option in equal monthly installments
on the last day of each month thereafter, subject to your continued employment
with the Company.  All other terms, conditions, and limitations of the Option
will be set forth in a stock option grant notice, the Company’s standard stock
option agreement and the Plan (collectively, the “Equity Documents”, which shall
govern your Option).  If there is a conflict between this Agreement and the
Equity Documents, the Equity Documents shall govern.

 

 



In addition, subject to Board approval, you will be granted an additional option
(the “Additional Option”) under the Company’s Plan, to purchase 25,000 shares of
common stock of the Company at an exercise price per share equal to the fair
market value per share of the Company’s common stock on the date of grant.  The
vesting of the Additional Option will begin and will be contingent upon you

 



FLEXION THERAPEUTICS INC • 10 MALL ROAD • SUITE 301 • BURLINGTON • MA • 01803 •
(781) 305 • 7777

 

 



--------------------------------------------------------------------------------

 



 

Flexion Therapeutics

10 Mall Road, Suite 301, Burlington MA  01803

www.flexiontherapeutics.com

info@flexiontherapeutics.com

781.305.7777

 

 

 

 

 

 

[g201708082021106032512.jpg]



 

achieving a performance rating of “Exceeds Expectations” or above for 2017, as
determined by the Company in its sole discretion. The other terms of this
Additional Option will be set forth in a stock option grant notice, a separate
stock option agreement and the Plan (such documents, for purposes of this
Agreement, to be included in the definition of the “Equity Documents”), which
shall govern the Additional Option).  As noted above, if there is a conflict
between this Agreement and the Equity Documents, the Equity Documents shall
govern.

 

 



You also will be eligible for additional equity grants as determined by the
Company and the Board in their sole discretion.  Typically, the Company’s
executive team (of which you will be a member) is considered for annual equity
grants in connection with performance reviews.  The Company expects that if such
additional grants are made, it initially would target a grant of an option to
purchase 60,000 shares of common stock of the Company for you, as determined by
the Company in its sole discretion.  

 

Taxes:  The Company may withhold from any payments made under this Agreement all
applicable taxes and other required withholdings, including but not limited to
income, employment, and social insurance taxes, as shall be required by
law.  You acknowledge and represent that the Company has not provided any tax
advice to you in connection with this Agreement and that you have been advised
by the Company to seek tax advice from your own tax advisors regarding this
Agreement and payments that may be made to you pursuant to this Agreement.  

Benefits:  You will be eligible to participate on the same basis as similarly
situated employees in the Company’s benefit plans in effect from time to time
during your employment.  All matters of eligibility for coverage or employee
benefits under any benefit plan shall be determined in accordance with the
provisions of such plan.  The Company reserves the right to change, alter, or
terminate any benefit plan in its sole discretion.  For a brief overview of what
is currently available, please see the attached summary.

Expenses; Temporary Housing Allowance; Relocation:  During your employment, the
Company shall pay (or promptly reimburse you) for documented, out-of-pocket
expenses reasonably incurred by you during performance of your duties, which
expenses are consistent with the Company’s policies in effect from time to time
with respect to business expenses, subject to the Company’s requirements with
respect to reporting of such expenses.  

The Company will provide a monthly allowance, not to exceed $3,700, for an
apartment rental near the Company’s office.  The Company will provide this
allowance for up to five months from your start date (i.e., it will be provided
to you no later than August 2017).  

Further, because you have agreed to relocate your family from New Jersey to the
metro Boston area, the Company has agreed to reimburse you, up to a total
maximum amount of



FLEXION THERAPEUTICS INC • 10 MALL ROAD • SUITE 301 • BURLINGTON • MA • 01803 •
(781) 305 • 7777

 

 



--------------------------------------------------------------------------------

 



 

Flexion Therapeutics

10 Mall Road, Suite 301, Burlington MA  01803

www.flexiontherapeutics.com

info@flexiontherapeutics.com

781.305.7777

 

 

 

 

 

 

[g201708082021106032512.jpg]



$125,000 (the “Relocation Expense Reimbursement Cap”), for your reasonable,
approved relocation-related expenses (such as one house-hunting trip, shipment
of personal goods, movers and related insurance coverage, utility costs for
service hookups and related service charges, the closing costs for the sale of
your personal residence in New Jersey, and reimbursement of taxes incurred by
you with respect to any relocation-related expense reimbursements that are
treated as taxable income to you, to the extent such expenses and tax
reimbursements do not exceed the Relocation Expense Reimbursement Cap in the
aggregate) (the “Reimbursed Relocation Expenses”), subject to the terms and
conditions in this Agreement, any applicable Company policy, and the applicable
IRS rules (such as the IRS Moving Expenses Guide, which has information and
specific rules on reimbursement eligibility).  You have agreed to use your best
efforts to relocate to the metro Boston area by September 1, 2017, and you agree
that to be eligible to receive the Reimbursed Relocation Expenses, you must
relocate within 12 months of your start date.  Further, if your employment is
terminated for “Cause” or by you without “Good Reason” within 24 months of your
receipt of the Reimbursed Relocation Expenses, you agree to immediately repay
said amount in full to the Company.

Payment Upon Separation:  In the event of termination, regardless of the reasons
for such termination, the Company shall pay your base salary and accrued but
unused vacation up to and through the date of termination, less applicable
payroll and tax withholdings (the “Accrued Obligations”).

Eligibility for Severance Pay:  If, at any time, your employment is terminated
by the Company without Cause, as defined below, or by you with Good Reason, as
defined below and, provided that you (a) sign and do not revoke a general
release of legal claims in a form and scope acceptable to the Company (the
“Release”, as more fully described in Appendix A) within the applicable deadline
set forth therein and permit the Release to become effective in accordance with
its terms, which must occur no later than the “Release Deadline”, as defined in
Appendix A, and (b) fully comply with your obligations under the Proprietary
Information Agreement (as defined herein), in addition to the Accrued
Obligations, you shall be eligible to receive the following benefits:

 

(i)

You shall continue to receive your then-current Base Salary (ignoring any
decrease that forms the basis for your termination for Good Reason, if
applicable) for a 12-month period, paid over the Company’s normal payroll dates,
that shall commence effective no later than on the day after the Release becomes
fully effective.

 

 

(ii)

If you are eligible for and timely elect to continue your health insurance
coverage under the Company’s group health plans under the Consolidated Omnibus
Budget Reconciliation Act of 1985 or the state equivalent (“COBRA”) following
your termination date, the Company will pay the COBRA group health insurance
premiums for you and your eligible dependents

 



FLEXION THERAPEUTICS INC • 10 MALL ROAD • SUITE 301 • BURLINGTON • MA • 01803 •
(781) 305 • 7777

 

 



--------------------------------------------------------------------------------

 



 

Flexion Therapeutics

10 Mall Road, Suite 301, Burlington MA  01803

www.flexiontherapeutics.com

info@flexiontherapeutics.com

781.305.7777

 

 

 

 

 

 

[g201708082021106032512.jpg]



 

until the earliest of (A) the close of the 12-month period following the
termination of your employment (the “COBRA Payment Period”), (B) the expiration
of your eligibility for the continuation coverage under COBRA, or (C) the date
when you become eligible for substantially equivalent health insurance coverage
in connection with new employment or self-employment.  For purposes of this
Section, references to COBRA premiums shall not include any amounts payable by
you under a Section 125 health care reimbursement plan under the U.S. Internal
Revenue Code.  Notwithstanding the foregoing, if at any time the Company
determines, in its sole discretion, that it cannot pay the COBRA premiums
without potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then regardless of whether you elect continued health coverage under COBRA, and
in lieu of providing the COBRA premiums, the Company will instead pay you on the
last day of each remaining month of the COBRA Payment Period, a fully taxable
cash payment equal to the COBRA premiums for that month, subject to applicable
tax withholdings (such amount, the “Health Care Benefit Payment”).  The Health
Care Benefit Payment shall be paid in monthly installments on the same schedule
that the COBRA premiums would otherwise have been paid and shall be equal to the
amount that the Company would have otherwise paid for COBRA premiums, and shall
be paid until the earlier of (i) expiration of the COBRA Payment Period or (ii)
the date you voluntarily enroll in a health insurance plan offered by another
employer or entity.

 

 

(iii)

If your termination occurs within twelve (12) months following a Change in
Control (as defined in the Plan), then (A) the vesting of all of your
outstanding equity awards (including the Option and the Additional Option) that
are subject to time-based vesting requirements shall accelerate in full such
that all such equity awards shall be deemed fully vested as of the date of such
termination, and (B) you shall be eligible to receive the payments and benefits
as described in the Change in Control Bonus Plan (the “CIC Plan”).

 

For the avoidance of doubt, you shall not be eligible for severance and
continued benefits (other than the Accrued Obligations) if you resign without
Good Reason, are terminated by the Company for Cause or due to your death or
“Disability”.  For purposes of this Agreement, the following terms shall have
the following meanings:

 

a)

“Cause” means the occurrence of any of the following events: (i) your commission
of any felony or any crime involving fraud, dishonesty or moral turpitude under
the laws of the United States or any state thereof; (ii) your attempted
commission of, or participation in, a fraud or act of dishonesty against the
Company; (iii) your material violation of any contract or agreement

 



FLEXION THERAPEUTICS INC • 10 MALL ROAD • SUITE 301 • BURLINGTON • MA • 01803 •
(781) 305 • 7777

 

 



--------------------------------------------------------------------------------

 



 

Flexion Therapeutics

10 Mall Road, Suite 301, Burlington MA  01803

www.flexiontherapeutics.com

info@flexiontherapeutics.com

781.305.7777

 

 

 

 

 

 

[g201708082021106032512.jpg]



 

between you and the Company, including the Proprietary Information, Inventions,
Non-Solicitation, and Non-Competition Agreement (“Proprietary Information
Agreement”), or of any statutory duty owed to the Company; or (iv) your willful
failure to satisfactorily perform your job duties after receiving written notice
of such deficiency and an opportunity to cure (of at least 15 business days); or
(v) your engaging or participating in any activity which is injurious to the
Company, which remains uncured after 15 days written notice thereof.  The
determination whether a termination is for Cause shall be made by the Company in
its sole and exclusive judgment and discretion.

 

 

b)

“Change in Control” is as defined in the Plan.  For the avoidance of doubt, the
term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.  Notwithstanding the foregoing or any other provision of this
Agreement, the Board may, in its sole discretion and without your consent, amend
the definition of “Change in Control” to conform to the definition of “Change in
Control” under Section 409A of the Code, and the regulations there under.

 

 

c)

“Disability” is as defined in the Plan.

 

 

d)

“Good Reason” means the occurrence of any of the following events, conditions or
actions taken by the Company without Cause and without your written consent:
(i) a material reduction of your Base Salary; provided, however, that Good
Reason shall not be deemed to have occurred if a reduction in your Base Salary
is pursuant to a salary reduction program affecting substantially all of the
employees of the Company at your level and that does not adversely affect you to
a greater extent than other similarly situated employees; (ii) a material
reduction in your authority, duties or responsibilities; provided, however, that
a change in your title or reporting relationships shall not alone provide the
basis for a voluntary termination with Good Reason; (iii) a relocation of your
principal place of employment with the Company to a place that increases your
one-way commute by more than fifty (50) miles as compared to your then-current
principal place of employment immediately prior to such relocation (excluding
regular travel in the ordinary course of business and your relocation from New
Jersey to the metro Boston area); or (iv) a material breach by the Company of
any material agreement between you and the Company concerning the terms and
conditions of your employment; provided, however, that in each case above, for
your resignation to be deemed to have been for Good Reason, you must first give
the Company written notice of the action or omission giving rise to “Good
Reason” within thirty (30) days after the first occurrence thereof; the Company
must fail to reasonably cure such action or omission within thirty (30) days
after

 



FLEXION THERAPEUTICS INC • 10 MALL ROAD • SUITE 301 • BURLINGTON • MA • 01803 •
(781) 305 • 7777

 

 



--------------------------------------------------------------------------------

 



 

Flexion Therapeutics

10 Mall Road, Suite 301, Burlington MA  01803

www.flexiontherapeutics.com

info@flexiontherapeutics.com

781.305.7777

 

 

 

 

 

 

[g201708082021106032512.jpg]



 

receipt of such notice (the “Cure Period”); and your resignation must be
effective not later than thirty (30) days after the expiration of such Cure
Period.

 

Section 409A and Section 280G:  Please see Appendix A, which sets forth key
provisions regarding Internal Revenue Code Sections 409A and 280G.  

Additional terms and conditions:  Please review these additional terms and
conditions of your employment carefully.

At-Will Employment:  Your employment with the Company will be “at will”, and
either you or the Company may terminate your employment at any time for any or
no reason, with or without prior notice.  Along these same lines, please note
that nothing in this offer letter is a promise or guarantee of employment for
any specific period or for continued employment.

Proprietary Information Agreement; Other Conditions:  In addition, please be
advised that this offer is contingent on: (a) your executing this offer letter
within the time set forth herein and a Proprietary Information, Inventions,
Non-Solicitation, and Non-Competition Agreement (“Proprietary Information
Agreement”) as attached hereto; (b) your satisfying the eligibility requirements
for employment in the United States; and (c) your satisfying a background and/or
reference check.

Representations:  In addition to the above, by signing this Agreement you are
representing that you have full authority to accept this position and perform
the duties of the position without conflict with any other obligations and that
you are not involved in any situation that might create, or appear to create, a
conflict of interest with respect to your loyalty to or duties for the Company.
You specifically warrant that you are not subject to an employment agreement or
restrictive covenant preventing full performance of your duties to the Company.
You agree not to bring to the Company or use in the performance of your
responsibilities at the Company any materials or documents of a former employer
that are not generally available to the public, unless you have obtained express
written authorization from the former employer for their possession and use. You
also agree to honor all obligations to former employers during your employment
with the Company.

Compliance with Rules, etc.:  You will comply at all times with (i) all Company
policies, rules and procedures as they may be established, stated and/or
modified from time to time at the Company’s sole discretion, and (ii) the terms
of the Proprietary Information Agreement that you sign with the Company.  In
this regard, among other things, you will be expected to comply at all times to
the Company’s standards of professionalism, loyalty, integrity, honesty,
reliability and respect for others.  You will also comply at all times with all
laws and regulations applicable to the Company’s business and performance of
your duties for the Company.  After receipt, you will sign and deliver to the
Company acknowledgement of receipt forms for any policy statements provided to
you.  As and when requested, you will also sign periodic forms to



FLEXION THERAPEUTICS INC • 10 MALL ROAD • SUITE 301 • BURLINGTON • MA • 01803 •
(781) 305 • 7777

 

 



--------------------------------------------------------------------------------

 



 

Flexion Therapeutics

10 Mall Road, Suite 301, Burlington MA  01803

www.flexiontherapeutics.com

info@flexiontherapeutics.com

781.305.7777

 

 

 

 

 

 

[g201708082021106032512.jpg]



certify your continuing full compliance with the Company’s policies.  You also
agree that, during the term of your employment with the Company and at all times
thereafter, upon reasonable request, you will fully cooperate with the Company
and/or its representatives, without additional compensation, concerning any
business matters or disputes of any kind about which you have, or may have, any
relevant information.

Entire Offer; Miscellaneous:  By signing below, you acknowledge that the terms
described in this Agreement, together with the Proprietary Information Agreement
and Equity Documents referenced herein, set forth the entire understanding
between us and supersedes any prior representations or agreements, whether
written or oral; there are no terms, conditions, representations, warranties or
covenants other than those contained herein, with the exception of standard
Company employment policies (e.g., its Handbook), Code of Conduct, etc.  No term
or provision of this Agreement may be amended waived, released, discharged or
modified except in writing, signed by you and an authorized officer of the
Company, except that the Company may, in its sole discretion, adjust salaries,
incentive compensation, stock plans, benefits, job titles, locations, duties,
responsibilities, and reporting relationships.

 

*****

Yamo, we look forward to your joining the Flexion team!  Please indicate your
acceptance of this offer, and our Agreement, by signing below and returning to
me.

Sincerely,

 

/s/ Michael D. Clayman

 

Michael D. Clayman, M.D.  Chief Executive Officer

 

 

 

ACCEPTED AND AGREED TO:

 

 

Name:  /s/ Yamo Deniz                     Date:February 15, 2017          

Yamo Deniz

 

Attachments:

 

Proprietary Information, Inventions, Non-Solicitation, and Non-Competition
Agreement

Employee Benefits Overview






FLEXION THERAPEUTICS INC • 10 MALL ROAD • SUITE 301 • BURLINGTON • MA • 01803 •
(781) 305 • 7777

 

 



--------------------------------------------------------------------------------

 



 

Flexion Therapeutics

10 Mall Road, Suite 301, Burlington MA  01803

www.flexiontherapeutics.com

info@flexiontherapeutics.com

781.305.7777

 

 

 

 

 

 

[g201708082021106032512.jpg]



Appendix A

 

This Appendix A is incorporated into the Agreement, as if fully set forth
therein.

Section 409A:  Notwithstanding anything in this Agreement to the contrary, the
following provisions apply to the extent severance benefits provided in the
Agreement are subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations and other guidance thereunder and any
state law of similar effect (collectively “Section 409A”).  Severance benefits
shall not commence until you have a “Separation from Service” (as defined under
U.S. Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definition thereunder).  Each installment of severance benefits is a separate
“payment” for purposes of Treasury Regulations Section l.409A-2(b)(2)(i), and
the severance benefits are intended to satisfy the exemptions from application
of Section 409A provided under Treasury Regulations Sections l.409A-l(b)(4),
l.409A-l(b)(5) and l.409A-l(b)(9).  However, if such exemptions are not
available and you are, upon Separation from Service, a “specified employee” for
purposes of Section 409A, then, solely to the extent necessary to avoid adverse
personal tax consequences under Section 409A, the timing of the severance
benefits payments shall be delayed until the earlier of (i) six (6) months and
one day after your Separation from Service, or (ii) your death.

You shall receive severance benefits only if you execute and return to the
Company the Release within the applicable period set forth therein and permit
such Release to become effective in accordance with its terms, which date may
not be later than sixty (60) days following the date of your Separation from
Service (such latest permitted date, the “Release Deadline”).  If the severance
benefits are not covered by one or more exemptions from the application of
Section 409A and the Release could become effective in the calendar year
following the calendar year in which your Separation from Service occurs, the
Release will not be deemed effective any earlier than the Release
Deadline.  None of the severance benefits will be paid or otherwise delivered
prior to the effective date of the Release.  Except to the minimum extent that
payments must be delayed because you are a “specified employee” or until the
effectiveness of the Release, all amounts will be paid as soon as practicable in
accordance with the schedule provided herein and in accordance with the
Company’s normal payroll practices.

The severance benefits are intended to qualify for an exemption from application
of Section 409A or comply with its requirements to the extent necessary to avoid
adverse personal tax consequences under Section 409A, and any ambiguities herein
shall be interpreted accordingly.

Notwithstanding anything to the contrary in this Agreement, all reimbursements
for costs and expenses hereunder shall be paid in no event later than the end of
the taxable year following the taxable year in which you incur such
expense.  With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as



FLEXION THERAPEUTICS INC • 10 MALL ROAD • SUITE 301 • BURLINGTON • MA • 01803 •
(781) 305 • 7777

 

 



--------------------------------------------------------------------------------

 



 

Flexion Therapeutics

10 Mall Road, Suite 301, Burlington MA  01803

www.flexiontherapeutics.com

info@flexiontherapeutics.com

781.305.7777

 

 

 

 

 

 

[g201708082021106032512.jpg]



permitted by Section 409A, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (ii)
the amount of expenses eligible for reimbursements or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year.

The Company shall have no liability to you or to any other person if any of the
provisions of this Agreement are determined to constitute deferred compensation
subject to Section 409A but that do not satisfy an exemption from, or the
conditions of, that section.

Section 280G:  If any payment or benefit you will or may receive from the
Company or otherwise (a “280G Payment’ ) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”) , then any such 280G Payment pursuant to this Agreement or
otherwise (a “Payment’) shall be equal to the Reduced Amount.  The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax
or (y) the largest portion, up to and including the total, of the Payment,
whichever amount (i.e., the amount determined by clause (x) or by clause (y)),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt, on an after-tax basis, of the greater
economic benefit notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax.  If a reduction in a Payment is required pursuant to
the preceding sentence and the Reduced Amount is determined pursuant to clause
(x) of the preceding sentence, the reduction shall occur in the manner (the
“Reduction Method”) that results in the greatest economic benefit for you.  If
more than one method of reduction will result in the same economic benefit, the
items so reduced will be reduced pro rata (the “ProRata Reduction Method”).

Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A that would not otherwise be subject to taxes pursuant
to Section 409A, then the Reduction Method and/or the Pro Rata Reduction Method,
as the case may be, shall be modified so as to avoid the imposition of taxes
pursuant to Section 409A as follows:  (A) as a first priority, the modification
shall preserve to the greatest extent possible, the greatest economic benefit
for you as determined on an after-tax basis; (B) as a second priority, Payments
that are contingent on future events (e.g., being terminated without cause),
shall be reduced (or eliminated) before Payments that are not contingent on
future events; and (C) as a third priority, Payments that are “deferred
compensation” within the meaning of Section 409A shall be reduced (or
eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A.

Unless you and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the



FLEXION THERAPEUTICS INC • 10 MALL ROAD • SUITE 301 • BURLINGTON • MA • 01803 •
(781) 305 • 7777

 

 



--------------------------------------------------------------------------------

 



 

Flexion Therapeutics

10 Mall Road, Suite 301, Burlington MA  01803

www.flexiontherapeutics.com

info@flexiontherapeutics.com

781.305.7777

 

 

 

 

 

 

[g201708082021106032512.jpg]



effective date of the change of control transaction triggering the Payment shall
perform the foregoing calculations.  If the accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the change of control transaction, the Company shall appoint a
nationally recognized accounting firm to make the determinations required
hereunder.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.  The
Company shall use commercially reasonable efforts to cause the accounting firm
engaged to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, to you and the Company within
fifteen (15) calendar days after the date on which your right to a 280G Payment
becomes reasonably likely to occur (if requested at that time by you or the
Company) or such other time as requested by you or the Company.

If you receive a Payment for which the Reduced Amount was determined pursuant to
clause (x) of the first paragraph of this section and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, you shall promptly return to the Company a sufficient amount of the
Payment (after reduction pursuant to clause (x) of the first paragraph of this
section) so that no portion of the remaining Payment is subject to the Excise
Tax.  For the avoidance of doubt, if the Reduced Amount was determined pursuant
to clause (y) in the first paragraph of this section, you shall have no
obligation to return any portion of the Payment pursuant to the preceding
sentence.

 

 






FLEXION THERAPEUTICS INC • 10 MALL ROAD • SUITE 301 • BURLINGTON • MA • 01803 •
(781) 305 • 7777

 

 



--------------------------------------------------------------------------------

 



 

Flexion Therapeutics

10 Mall Road, Suite 301, Burlington MA  01803

www.flexiontherapeutics.com

info@flexiontherapeutics.com

781.305.7777

 

 

 

 

 

 

[g201708082021106032512.jpg]



July 19, 2017

Yamo Deniz

RE: Amendment to Offer Letter Agreement re Severance Benefits

Dear Yamo:

Reference is made to that certain letter agreement (the “Agreement”), dated
February 15, 2017, by and between you and Flexion Therapeutics, Inc. (the
“Company”), which sets forth the terms of your employment with the Company. This
letter agreement (this “Amendment”) shall serve as an amendment to the
Agreement. The purpose of this Amendment is to provide you with a greater amount
of severance benefits if you are terminated under certain
circumstances.  Capitalized terms used but not defined in this Amendment shall
have the meanings set forth in the Agreement.

Upon your execution of this Amendment in the space provided below, subsections
(i) and (ii) of the section of the Agreement entitled “Eligibility for Severance
Pay” shall be amended to read in their entirety as follows:

 

 

(i)

You shall continue to receive your then-current Base Salary (ignoring any
decrease that forms the basis for your termination for Good Reason, if
applicable) for a 15-month period, paid over the Company’s normal payroll dates,
that shall commence effective no later than on the day after the Release becomes
fully effective.

(ii) If you are eligible for and timely elect to continue your health insurance
coverage under the Company’s group health plans under the Consolidated Omnibus
Budget Reconciliation Act of 1985 or the state equivalent (“COBRA”) following
your termination date, the Company will pay the COBRA group health insurance
premiums for you and your eligible dependents until the earliest of (A) the
close of the 15-month period following the termination of your employment (the
“COBRA Payment Period”), (B) the expiration of your eligibility for the
continuation coverage under COBRA, or (C) the date when you become eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment. For purposes of this Section, references to COBRA
premiums shall not include any amounts payable by you under a Section 125 health
care reimbursement plan under the U.S. Internal Revenue Code. Notwithstanding
the foregoing, if at any time the Company determines, in its sole discretion,
that it cannot pay the COBRA premiums without potentially incurring financial
costs or penalties under applicable law (including, without limitation, Section
2716 of the Public Health Service Act), then regardless of whether you elect
continued health coverage under COBRA, and in lieu of providing the COBRA
premiums, the Company will instead pay you on the last day of each remaining
month of the COBRA Payment Period, a fully taxable cash payment equal to the
COBRA premiums for that month, subject to applicable tax withholdings (such
amount, the “Health Care Benefit Payment”). The Health Care Benefit Payment
shall be paid in monthly installments on the same schedule that the COBRA
premiums would otherwise have been paid and shall be equal to the amount that
the Company would have otherwise paid for COBRA premiums, and shall



FLEXION THERAPEUTICS INC • 10 MALL ROAD • SUITE 301 • BURLINGTON • MA • 01803 •
(781) 305 • 7777

 

 



--------------------------------------------------------------------------------

 



 

Flexion Therapeutics

10 Mall Road, Suite 301, Burlington MA  01803

www.flexiontherapeutics.com

info@flexiontherapeutics.com

781.305.7777

 

 

 

 

 

 

[g201708082021106032512.jpg]



be paid until the earlier of (i) expiration of the COBRA Payment Period or (ii)
the date you voluntarily enroll in a health insurance plan offered by another
employer or entity.

The Agreement, as updated by this Amendment, sets forth the entirety of the
severance benefits and payments to which you may be entitled from the Company
and supersedes any prior representations or agreements with respect to severance
benefits and payments, whether written or oral, with the exception of any
severance benefits you may be entitled to under (i) the Company’s 2013 Equity
Incentive Plan or any other equity incentive plan maintained by the Company and
the equity award grant documents thereunder that apply to your outstanding
equity awards covering Company common stock and (ii) the Company’s Change in
Control Severance Benefit Plan (the “CIC Severance Plan”).  The CIC Severance
Plan provides for severance benefits upon your termination under certain
circumstances in connection with a Change in Control (as defined in the CIC
Severance Plan); if as a result of your termination or resignation you become
entitled to such severance benefits under the CIC Severance Plan and you are
also entitled to severance benefits under this Agreement, the severance benefits
under the CIC Severance Plan shall be provided in lieu of the severance benefits
you are entitled to under the Agreement, as updated by this Amendment (other
than those you are entitled to by law). Except for the matters set forth in this
Amendment, all other terms of the Agreement shall remain unchanged and in full
force and effect.

If the foregoing correctly conforms to your understanding of the agreement
between you and the Company, please sign and date this Amendment and return it
to us by August 18, 2017.

 

Very truly yours,

 

 

Flexion Therapeutics, Inc.

 

/s/ Michael D. Clayman

 

Chief Executive Officer

 

 

 

Accepted and agreed:

 

 

/s/ Yamo Deniz

Yamo Deniz

 

Date: July 19, 2017____________________






FLEXION THERAPEUTICS INC • 10 MALL ROAD • SUITE 301 • BURLINGTON • MA • 01803 •
(781) 305 • 7777

 

 



--------------------------------------------------------------------------------

 



 

Flexion Therapeutics

10 Mall Road, Suite 301, Burlington MA  01803

www.flexiontherapeutics.com

info@flexiontherapeutics.com

781.305.7777

 

 

 

 

 

 

[g201708082021106032512.jpg]



 



FLEXION THERAPEUTICS INC • 10 MALL ROAD • SUITE 301 • BURLINGTON • MA • 01803 •
(781) 305 • 7777

 

 

